DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on 2 applications filed in People’s Republic of China on 02/25/2019. It is noted, however, that applicant has not filed a certified copy of the People’s Republic of China applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the Prior Art of record fails to disclose a near-eye display apparatus based on human visual characteristics, comprising: a near-eye display screen for displaying an image or images; a dividing unit for dividing the near-eye display screen into n display subregions according to a human gaze point, wherein the display subregions accord with a human gaze effect and include a human gaze subregion located in a center; a calculation unit for calculating critical spatial frequencies corresponding to the n display subregions respectively; a creating unit for creating and rendering corresponding video image data of n layers for the n display subregions from an input video image according to the critical spatial frequencies corresponding to the n display subregions respectively; a transmission unit for transmitting the video image data of the n layers to the near-eye display screen; a reconstruction unit for performing reconstruction on and stitching the video image data of the n layers to generate an image which accords with the human gaze effect; and a display control unit for displaying the image which accords with the human gaze effect at the near-eye display screen. (Emphasis Added).

As to claim 11, the Prior Art of record fails to disclose a near-eye display method based on human visual characteristics, the method comprising: dividing a near-eye display screen into n display subregions according to a human gaze point by a dividing unit, wherein the display subregions include a human gaze subregion located in a center; acquiring critical spatial frequencies corresponding to the n display subregions respectively by a calculation unit; creating and rendering corresponding video image data of n layers for the n display subregions from an input video image according to the critical spatial frequencies corresponding to the n display subregions respectively by a creating unit; transmitting the video image data of the n layers to the near-eye display by a transmission unit; and performing reconstruction on and stitching the video image data of the n layers to generate an image which accords with the human gaze effect by a reconstruction unit, and displaying the image in the near-eye display screen by a display control unit. (Emphasis Added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623